DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
Application Status
Amended claim 19-38 are under examination.
Claim 1-18 are cancelled.
Claim 19-38 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devoy et al. (US 2012/0074092 A1) as evidenced by Cambridge Dictionary (Ref. U). 
Regarding claim 19, 36 and 37, Devoy et al. (Devoy) discloses an in-bottle aerator 10 to be received within a neck of a bottle 16 (container), for mixing oxygen in air with wine as the wine is 
Devoy teaches air ingress channels 11 (plurality of holes) which extends along the exterior (cylindrical outer surface) of the in-bottle aerator 10 from proximal end 24 to distal end 26 (first, second end) (‘092, [0031], Fig. 2a; 3a). Devoy discloses the in-bottle aerator 10 with a central flow channel 13 (bore) extending from the proximal end 24 to distal end 26 (first, second end) (‘092, [0028], Fig. 3b, 4, 5a-5e, parts, 13a-13d). Devoy’s air ingress channels 11 (plurality of holes) is around the central flow channel 13 (bore) (‘092, Fig. 2b, 3b). 
It is noted as defined by dictionary, the term hole is an empty space in an object, usually an opening to the object’s surface Cambridge Dictionary (Ref. U); hence Devoy’s air ingress channels 11 (plurality of holes) are empty spaces in the exterior (cylindrical outer surface) of the in-bottle aerator 10, an object.  With respect to the new limitation of the plurality of the holes are “…completely surrounded by material of the body…” as recited in claim 19; and “…completely encircled by the material of the body…” as recited in claim 36, Devoy’s air ingress channels 11 (plurality of holes) is considered completely surrounded or enclosed by material of the body part of the in-bottle aerator 10  (‘092, Fig. 2a, 2b, 3a; [0034]). With respect to claim 23, Devoy’s air ingress channels 11 (plurality of holes) are symmetrically arranged around the bore 13 (see Fig. 2b, 6b, 6c, 6d). 
Regarding claim 20 and 22
Regarding claim 21, Devoy discloses an interruption of lateral channel 22 along a length of the central flow channel 13 (bore) (‘092, Fig. 3b).
Regarding claim 24 and 25, Devoy’s air ingress channels 11 (plurality of holes) are smaller diameter than the bore 13 (see Fig. 5a-5e). 
Regarding claim 26, Devoy’s air ingress channels 11 (plurality of holes) are same diameters (see Fig. 5a-5e).
Regarding claim 27, 28, 29 and 33, Devoy discloses a container system comprising an in-bottle aerator 10 and a bottle 16 (container) for mixing oxygen in air with wine as the wine is poured from its bottle (‘092, Abstract, Fig. 1a-1c). Devoy discloses the in-bottle aerator 10 is entirely inserted into the neck of the bottle 16 (container) (‘092, [0029], Fig. 1a-1c; 4; 5a-5e; 7A-7C). The in-bottle aerator 10 having a body with a length extending form a first end to a second end, with an exterior of the in-bottle aerator 10 engages an inner surface of the neck of the bottle 16 (container) (‘092, Fig. 1a-1c, [0032]).
Devoy teaches air ingress channels 11 (plurality of grooves) which extends along the exterior (of the in-bottle aerator 10 from proximal end 24 to distal end 26 (first, second end) (‘092, [0031], Fig. 2a; 3a(. Devoy discloses the in-bottle aerator 10 with a central flow channel 13 (bore) extending from the proximal end 24 to distal end 26 (first, second end) (‘092, [0028], Fig. 3b, 4, 5a-5e, parts, 13a-13d). Devoy’s air ingress channels 11 (plurality of holes) is around the central flow channel 13 (bore) (‘092, Fig. 2b, 3b). It is noted as defined by dictionary, the term hole is an empty space in an object, usually an opening to the object’s surface Cambridge Dictionary (Ref. U); hence Devoy’s air ingress channels 11 (plurality of holes) are empty spaces in the exterior (cylindrical outer surface) of the in-bottle aerator 10, an object.  With respect to the new limitation of the plurality of the holes are “…completely surrounded by material of the body…” as recited in claim 27, Devoy’s air ingress channels 11 (plurality of holes) is considered completely surrounded by material of the body part of the in-bottle aerator 10  (‘092, Fig. 2a, 2b, 3a; [0034]). With respect to claim 28, Devoy teaches the bottle is a wine bottle (‘092, With respect to claim 33, Devoy’s air ingress channels 11 (plurality of holes) are symmetrically arranged around the bore 13 (see Fig. 2b, 6b, 6c, 6d). 
Regarding claim 30 and 32, Devoy discloses the central flow channel 13 (bore) includes a reduced diameter section along a length of the central flow channel 13 (bore) (‘092, Fig. 3b). With respect to claim 32, Devoy’s central flow channel 13 (bore) includes a generally flared section 21 at the proximal end 24 (‘092, Fig. 3a-3b, [0028]) which meets the limitation of a taper. 
Regarding claim 31, Devoy discloses an interruption of lateral channel 22 along a length of the central flow channel 13 (bore) (‘092, Fig. 3b).
Regarding claim 34, Devoy’s air ingress channels 11 (plurality of holes) are smaller diameter than the bore 13 (see Fig. 5a-5e). 
Regarding claim 35, Devoy’s air ingress channels 11 (plurality of holes) are same diameters (see Fig. 5a-5e).
Regarding claim 38, Devoy discloses transverse cannels 22, considered as vanes that divides the central flow channel 13 (bore) into sub-bores (See Fig. 3b, 4). 

Response to Arguments
Applicant asserts “… claim 19 requires a plurality of holes extending through the body and completely surrounded by material of the body from the first end to the second end, the plurality of holes being located around the bore. In contrast, Devoy discloses only one hole, the bore 13 that extends through the body from the first end to the second end. Although the Examiner alleged that the plurality of air ingress channels 11 of Devoy are ‘holes’, they are not surrounded or encircled by material. As shown in Figs. 2 and 3 of Devoy, the entire groove of the air ingress channels 11 are visible as extending along the outside of the aerator but not surrounded by material. Thus, Devoy clearly fails to disclose the unique combination and arrangement of features recited in claim 19, and similarly recited in Applicant’s claims 27 and 36.

Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive.
Applicant’s remark does not commensurate the scope of the claim, wherein the pending claims have a limitation does not preclude the Devoy’s air ingress channels 11 (holes) on the outside surface of the body of the aerator. Devoy’s air ingress channels 11 clearly extends through the outside of the surface of the body of the aerator from one end to the other end of the body.
Devoy teaches air ingress channels 11 (plurality of holes) which extends along the exterior (cylindrical outer surface) of the in-bottle aerator 10 from proximal end 24 to distal end 26 (first, second end) (‘092, [0031], Fig. 2a; 3a). Devoy discloses the in-bottle aerator 10 with a central flow channel 13 (bore) extending from the proximal end 24 to distal end 26 (first, second end) (‘092, [0028], Fig. 3b, 4, 5a-5e, parts, 13a-13d). Devoy’s air ingress channels 11 (plurality of holes) is around the central flow channel 13 (bore) (‘092, Fig. 2b, 3b). 
It is noted as defined by dictionary, the term hole is an empty space in an object, usually an opening to the object’s surface Cambridge Dictionary (Ref. U); hence Devoy’s air ingress channels 11 (plurality of holes) are empty spaces in the exterior (cylindrical outer surface) of the in-bottle aerator 10, an object.  With respect to the new limitation of the plurality of the holes are “…completely surrounded by material of the body…” as recited in claim 19 and claim 27; and “…completely encircled by the material of the body…” as recited in claim 36; Devoy’s air ingress channels 11 (plurality of holes) is considered completely surrounded or enclosed by material of the body part of the in-bottle aerator 10  (‘092, Fig. 2a, 2b, 3a; [0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HONG T YOO/Primary Examiner, Art Unit 1792